UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-7158


MICHAEL EUGENE HUNT,

                Plaintiff - Appellant,

          v.

TONY RAND,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:10-ct-03139-FL)


Submitted:   January 5, 2012                 Decided:    January 12, 2012


Before NIEMEYER and     GREGORY,    Circuit    Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Eugene Hunt, Appellant Pro Se.          Elizabeth F. Parsons,
Assistant  Attorney  General,  Raleigh,         North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Eugene Hunt appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                 We

have     reviewed   the    record   and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Hunt v. Rand, No. 5:10-ct-03139-FL (E.D.N.C. Aug. 18,

2011).     We deny Hunt’s motion for appointment of counsel.              We

dispense    with    oral   argument   because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                      2